Citation Nr: 1743552	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to February 3, 2009, and to a rating in excess of 70 percent from February 3, 2009, forward.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied entitlement to a disability rating in excess of 50 percent for PTSD.

A brief discussion of the procedural history is warranted.  In a July 2007 decision, the Board awarded an increased rating of 50 percent for the Veteran PTSD.  In a July 2007 rating decision, the RO implemented the 50 percent rating, effective March 10, 2003, the date of the Veteran's initial award of service connection for PTSD.

In September 2007, the Veteran submitted a statement which was accepted as claim for an increased rating for his PTSD.  The RO denied entitlement to an evaluation in excess of 50 percent for PTSD in February 2009, which is the rating decision on appeal.  

In October 2012, the Board remanded the claim for further development.  In April 2017, because the Veterans Law Judge (VLJ) that conducted a prior hearing in September 2012 had retired, the Veteran testified a hearing before the undersigned VLJ. 

Thereafter, in a July 2017 rating decision, the RO awarded an increased 70 percent rating for the Veteran's PTSD, effective from February 3, 2009.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that at his April 2017 hearing, the Veteran withdrew his claim for an effective date prior to March 10, 2003, for the award of service connection for PTSD.  Thus, that claim is no longer on appeal before the Board.  The Veteran also offered testimony on the issue of service connection for hypertension, which was on appeal before the Board.  However, service connection for hypertension was subsequently granted in the July 2017 rating decision.  Thus, that claim has been granted in full.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Following the April 2017 hearing before the Board, additional relevant evidence was associated with the Veteran's file, including his VA treatment records dated through March 2017 and a VA PTSD examination report dated in June 2017.  The RO has not yet issued a supplemental statement of the case (SSOC) considering this evidence.  Thus, remand is warranted for the issuance of an SSOC.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, dated since March 2017.

2.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





